Exhibit 10.18
FLOWERS FOODS, INC.
2001 EQUITY AND PERFORMANCE INCENTIVE PLAN
2010 Restricted Stock Agreement
          WHEREAS,                                                             
(the “Grantee”) is an employee of Flowers Foods, Inc. (the “Company”) or a
Subsidiary (as defined below); and
          WHEREAS, the grant of Restricted Stock to the Grantee has been duly
authorized by a resolution of the Committee (as defined below) duly adopted on
February 9, 2010 (the “Date of Grant”).
          NOW, THEREFORE, pursuant to the Flowers Foods, Inc. 2001 Equity and
Performance Incentive Plan (the “Plan”), the Company hereby grants to the
Grantee as of the Date of Grant _________ shares of Restricted Stock, pursuant
to this 2010 Restricted Stock Agreement (this “Agreement”). The Restricted Stock
shall be fully paid and nonassessable and shall be represented by a certificate
registered in the name of the Grantee and bearing a legend referring to the
restrictions hereinafter set forth.
     1. Vesting of Restricted Stock. (a) On the Vesting Date (defined below),
the Restricted Stock shall become nonforfeitable, subject to the Grantee having
remained in the continuous employ of the Company until said date, if the
criteria listed in section (b) below have been met as of said date. For purposes
of this Agreement, Grantee’s employment with the Company will be deemed to have
ceased as of the last day worked. In the case of a Grantee having received short
term disability benefits, employment will be deemed to have ceased on the last
day for which such short term benefits are paid, unless the Grantee immediately
returns to active employment. For the purposes of this Agreement, the continuous
employment of the Grantee with the Company or a Subsidiary will not be deemed to
have been interrupted, and the Grantee will not be deemed to have ceased to be
an employee of the Company or a Subsidiary, by reason of (i) the termination of
his employment by the Company or a Subsidiary and immediate rehire by the
Company (if the Company was not the original employer) or by another Subsidiary
or (ii) an approved leave of absence.
     (b) (i) In order for the Restricted Stock to become nonforfeitable as of
the Vesting Date, the following Management Objective must be achieved as of the
end of the second fiscal year referenced below: the Company’s average “return on
invested capital” calculated on continuing operations for its fiscal years 2010
and 2011 must exceed its weighted average “cost of capital” by 3.75% for said
period.
          (ii) In the event that the requirements of subparagraph (b)(i) above
are satisfied, the Grant of Restricted Stock will be further adjusted according
to achievement of a management objective based on the relative performance of
the Company’s “total return to shareholders” (“Flowers TSR”) determined for its
2010 and 2011 fiscal years compared to the “total return to shareholders” of the
Standard & Poor’s 500 Packaged Food and Meat Index (“S&P TSR”) for the same, or
approximately same, period as follows:

 



--------------------------------------------------------------------------------



 



  (A)   If the Flowers TSR is equal to the fiftieth percentile S&P TSR, there
shall be no adjustment.     (B)   If the Flowers TSR is less than the S&P TSR,
the Grant shall be reduced by 1.3% for each percentile below the fiftieth by
which the Flowers TSR is less than the S&P TSR at the fiftieth percentile, but
in no event shall the reduction exceed 20% (e.g., if Flowers TSR equals the
fortieth percentile of S&P TSR, the Grant shall be reduced by 13%, and if equal
to the twenty-fifth percentile, the Grant shall be reduced by 20%).     (C)   If
the Flowers TSR exceeds the S&P TSR at the fiftieth percentile, the Grant shall
be increased by 1.3% for each percentile above the fiftieth by which the Flowers
TSR exceeds the S&P TSR at the fiftieth percentile, but in no event shall the
increase exceed 20% (e.g., if Flowers TSR equals the fifty-seventh percentile of
S&P TSR, the Grant shall be increased by 9.1%; and if equal to the eighty-fifth
percentile, the Grant shall be increased by 20%). For purposes of the Plan, any
such additional shares which are awarded will be considered Performance Stock
issued pursuant to Section 8 of the Plan.

     (c) Notwithstanding the provisions of Section 1(a), all of the initial
Grant of Restricted Stock shall immediately become nonforfeitable, but shall not
be adjusted according to subsection (b)(ii) above,
     (i) in the event of a Change in Control; or
     (ii) in the event that Grantee’s employment with the Company shall
terminate prior to the second anniversary of the Date of Grant because of:

  (A)   Disability; or     (B)   Death.

     (d) In the event that Grantee’s employment with the Company shall terminate
prior to the second anniversary of the Date of Grant because of Retirement, a
pro rata portion of the initial Grant of Restricted Stock shall become
nonforfeitable conditioned upon, and at the time of, the certification of
satisfaction of Management Objectives referred to in (e) below. Said portion
shall not be adjusted according to subsection (b)(ii) above. The pro rata
portion shall be determined by the number of quarters from the Date of Grant
until Retirement compared with eight.
     (e) Before the Restricted Stock and Performance Stock referred to in this
Section 1 is deemed nonforfeitable or earned, the Board must certify that the
respective Management Objectives in subsections (b)(i) and (ii) have been
satisfied, and the date of said certification shall constitute the “Vesting
Date”; provided, however, that the Board may make the certification subject to
the filing of the Company’s Annual Report on Form

2



--------------------------------------------------------------------------------



 



10-K with the Securities and Exchange Commission reflecting the satisfaction of
said Management Objectives, in which event the date of said filing shall
constitute the “Vesting Date.”
     2. Forfeiture of Restricted Stock. (a) Subject to Section 1(c) and (d), any
Restricted Stock that has not theretofore become nonforfeitable shall be
forfeited if the Grantee ceases to be continuously employed by the Company at
any time prior to the applicable vesting date.
     (b) In the event, however, that prior to the Restricted Stock becoming
nonforfeitable in full the Grantee shall be demoted from the position of
employment held by the Grantee on the Date of Grant to a position which would
not have been eligible for a Grant pursuant to the Committee’s guidelines as of
the Date of Grant, then the Grantee shall forfeit a fraction of the initial
Grant, but shall be entitled to retain the remaining fraction of the initial
Grant, subject to the provisions of this agreement, which is equal to the number
of the Company’s fiscal quarters in which the Grantee is employed in the
position held by the Grantee on the Date of Grant (beginning with the Date of
Grant and terminating with the quarter in which or with which demotion occurs)
divided by eight. Notwithstanding the foregoing, solely for purposes of this
Agreement, an apparent demotion from the position of employment held by the
Grantee on the Date of Grant shall nonetheless not be deemed to constitute a
demotion if the Committee so determines.
     3. Dividend, Voting and Other Rights. Except as otherwise provided herein,
the Grantee shall have all of the rights of a stockholder with respect to the
Restricted Stock, including the right to vote such Stock and receive any
dividends that may be paid thereon; provided, however, that any additional
shares of Common Stock or other securities that the Grantee may become entitled
to receive pursuant to a stock dividend, stock split, combination of Stock,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company shall be subject to the
same restrictions as the Restricted Stock.
     4. Retention of Stock Certificate(s) by the Company. The certificate(s)
representing the Restricted Stock shall be issued in book entry form and held in
a separate restricted account from all other shares registered in the name of
the Grantee by the Company’s stock transfer agent or shall be held in custody by
the Secretary of the Company, together with a stock power endorsed in blank by
the Grantee with respect thereto, until those shares have become nonforfeitable
in accordance with Section 1. In order for the Grant under this Agreement to be
effective, the Grantee must sign and return the attached stock powers to the
attention of the Secretary of the Company.
     5. Restrictions on Transfer of Restricted Stock. The Restricted Stock may
not be transferred, sold, pledged, exchanged, assigned or otherwise encumbered
or disposed of by the Grantee, except to the Company, until the shares have
become nonforfeitable in accordance with Section 1. Any purported transfer,
encumbrance or other disposition of the Restricted Stock that is in violation of
this Section 5 shall be null and void, and the other party to any such purported
transaction shall not obtain any rights to or interest in the Restricted Stock

3



--------------------------------------------------------------------------------



 



     6. Compliance with Law. The Company will make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company will not be
obligated to issue any restricted or nonrestricted shares of Common Stock or
other securities pursuant to this Agreement if the issuance thereof would result
in a violation of any such law.
     7. Adjustments. The Committee may make any adjustments in the number and
kind of shares of stock or other securities covered by this Agreement that the
Committee may determine to be equitably required to prevent dilution or
enlargement of the Grantee’s rights under this Agreement that would otherwise
result from any (a) stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company,
(b) merger, consolidation, spin-off, spin-out, split-off, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities or (c) other corporate
transaction or event having an effect similar to any of the foregoing.
Furthermore, in the event of any transaction or event described or referred to
in the immediately preceding sentence, the Committee may provide in substitution
for any or all of the Grantee’s rights under this Agreement such alternative
consideration as it may in good faith determine to be equitable under the
circumstances and may require in connection therewith the surrender of all
grants so replaced.
     8. Taxes and Withholding. To the extent that the Company is required to
withhold any federal, state, local or foreign tax in connection with the
issuance or vesting of any Restricted Stock or other amounts pursuant to this
Agreement, and the amounts available to the Company for such withholding are
insufficient, it shall be a condition to the delivery of the shares to the
Grantee that the Grantee shall pay the tax in cash or make provisions that are
satisfactory to the Company for the payment thereof.
     9. No Employment Rights. The Plan and this Agreement will not confer upon
the Grantee any right with respect to the continuance of employment or other
service with the Company or any Subsidiary and will not interfere in any way
with any right that the Company or any Subsidiary would otherwise have to
terminate any employment or other service of the Grantee at any time.
     10. Relation to Other Benefits. Any economic or other benefit to the
Grantee under this Agreement will not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and will not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or any Subsidiary, unless provided otherwise in any such plan.
     11. Agreement Subject to the Plan. The Restricted Stock granted under this
Agreement and all of the terms and conditions hereof are subject to all of the
terms and conditions of the Plan. In the event of any inconsistency between this
Agreement and the Plan, the terms of the Plan will govern. The Committee acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine any questions
which arise in connection with the Restricted Stock or its vesting.

4



--------------------------------------------------------------------------------



 



     12. Recoupment. In the event the Committee invokes the recoupment remedy
set forth in Section 25 of the Plan, Grantee will either forfeit the Restricted
Stock or reimburse the Company for any proceeds received by the Grantee as a
result of the sale of the formerly Restricted Stock, as applicable.
     13. Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment will adversely affect the rights of
the Grantee under this Agreement without the Grantee’s consent.
     14. Severability. In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.
     15. Successors and Assigns. Without limiting Section 5 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
     16. Governing Law. This Agreement will be construed and governed in
accordance with the laws of the State of Georgia.
     17. Notices. Any notice to the Company provided for herein shall be in
writing to the Company at the principal executive office of the Company, marked
Attention: Corporate Secretary, and any notice to the Grantee shall be addressed
to said Grantee at his or her address currently on file with the Company. Except
as otherwise provided herein, any written notice shall be deemed to be duly
given if and when delivered personally or deposited in the United States mail,
first class registered mail, postage and fees prepaid, and addressed as
aforesaid. Any party may change the address to which notices are to be given
hereunder by written notice to the other party as herein specified (provided
that for this purpose any mailed notice shall be deemed given on the third
business day following deposit of the same in the United States mail).
     18. Certain Defined Terms. In addition to the following defined terms and
terms defined elsewhere herein, when used in the Agreement, terms with initial
capital letters have the meaning given such term under the Plan, as in effect
from time to time.
     (a) “Board” means the Board of Directors of the Company and, to the extent
of any delegation by the Board to a committee (or subcommittee thereof) pursuant
to the Plan, such committee or subcommittee.
     (b) “Change in Control” shall mean the occurrence during the term of any of
the following events, subject to the provisions of Section 18(b)(vi) hereof:

  (i)   the Company merges into itself, or is merged or consolidated with,
another entity and as a result of such merger or consolidation less than 51% of
the voting power of the then-outstanding voting securities of the surviving or
resulting entity immediately after

5



--------------------------------------------------------------------------------



 



      such transaction are directly or indirectly beneficially owned in the
aggregate by the former shareholders of the Company immediately prior to such
transaction; or

  (ii)   all or substantially all the assets accounted for on the consolidated
balance sheet of the Company are sold or transferred to one or more entities or
persons, and as a result of such sale or transfer less than 51% of the voting
power of the then-outstanding voting securities of such entity or person
immediately after such sale or transfer is directly or indirectly beneficially
held in the aggregate by the former shareholders of the Company immediately
prior to such transaction or series of transactions; or     (iii)   a person,
within the meaning of Section 3(a)(9) or 13(d)(3) (as in effect on the Effective
Date of the Plan) of the Exchange Act becomes the beneficial owner (as defined
in Rule 13d-3 of the Securities and Exchange Commission pursuant to the Exchange
Act) of (i) 15% or more but less than 35% of the voting power of the
then-outstanding voting securities of the Company without prior approval of the
Board, or (ii) 35% or more of the voting power of the then-outstanding voting
securities of the Company; provided, however, that the foregoing does not apply
to any such acquisition that is made by (w) any Subsidiary; (x) any employee
benefit plan of the Company or any Subsidiary; or (y) any person or group of
which employees of the Company or of any Subsidiary control a greater than 25%
interest unless the Board determines that such person or group is making a
“hostile acquisition;” or (z) any person or group of which the Company is an
affiliate; or     (iv)   a majority of the members of the Board are not
Continuing Directors, where a “Continuing Director” is any member of the Board
who (x) was a member of the Board on the Effective Date of the Plan or (y) was
nominated for election or elected to such Board with the affirmative vote of a
majority of the Continuing Directors who were members of such Board at the time
of such nomination or election; or     (v)   the Board determines that (A) any
particular actual or proposed merger, consolidation, reorganization, sale or
transfer of assets, accumulation of shares of the Company or other transaction
or event or series of transactions or events will, or is likely to, if carried
out, result in a Change in Control falling within Subsections (i), (ii),
(iii) or (iv) and (B) it is in the best interests of the Company and its
shareholders, and will serve the intended purposes of this Section 18(b), if the
provisions of awards which provide for earlier exercise or earlier lapse of
restrictions or

6



--------------------------------------------------------------------------------



 



      conditions upon a Change in Control shall thereupon become immediately
operative.

  (vi)   Notwithstanding the foregoing provisions of this Section 18(b):     (A)
  If any such merger, consolidation, reorganization, sale or transfer of assets,
or tender offer or other transaction or event or series of transactions or
events mentioned in Section 18(b)(v) shall be abandoned, or any such
accumulations of shares shall be dispersed or otherwise resolved, the Board may,
by notice to the Participant, nullify the effect thereof and reinstate the award
as previously in effect, but without prejudice to any action that may have been
taken prior to such nullification.     (B)   Unless otherwise determined in a
specific case by the Board, a “Change in Control” shall not be deemed to have
occurred for purposes of Section 18(b) solely because (X) the Company, (Y) a
Subsidiary, or (Z) any Company-sponsored employee stock ownership plan or any
other employee benefit plan of the Company or any Subsidiary either files or
becomes obligated to file a report or a proxy statement under or in response to
Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) under the Exchange Act disclosing
beneficial ownership by it of shares of the then-outstanding voting securities
of the Company, whether in excess of 20% or otherwise, or because the Company
reports that a change in control of the Company has occurred or will occur in
the future by reason of such beneficial ownership.

     (c) “Committee” means the Compensation Committee of the Board, which shall
consist of a committee of two (2) or more Nonemployee Directors appointed by the
Board to exercise one or more administrative functions under the Plan.
     (d) “Director” means a member of the Board of Directors of the Company.
     (e) “Disability” means disability as determined under procedures
established by the Committee for purposes of the Plan.
     (f) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder, as such law, rules and regulations may
be amended from time to time.
     (g) “Nonemployee Director” means a Director who is not an employee of the
Company or any Subsidiary.
     (h) “Retirement” means termination of employment (i) on or after attainment
of age 65.

7



--------------------------------------------------------------------------------



 



     (i) “Subsidiary” means a corporation, company or other entity (i) more than
fifty percent (50%) of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than fifty
percent (50%) of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.
     19. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) do not apply to the Grantee. This Agreement and the Plan
shall be administered in a manner consistent with this intent.
     20. Data Protection. By signing below, the Grantee consents that the
Company may process the Grantee’s personal data, including name, Social Security
number, address and number of shares of Restricted Stock (“Data”) exclusively
for the purpose of performing this Agreement, in particular in connection with
the Restricted Stock awarded to the Grantee. For this purpose the Data may also
be disclosed to and processed by companies outside the Company, e.g., banks
involved.
[Signatures appear on following page]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

            FLOWERS FOODS, INC.
      By:           Title: Executive VP & Chief Financial Officer             
Signature of Grantee
      Name        Address             

9